       Case 2:21-cv-00809-MTL Document 1 Filed 05/06/21 Page 1 of 8




1
     CHERI L MCCRACKEN, ESQ
2    CHERI L MCCRACKEN, AZ SBN: 006111
            cherimccracken@gmail.com
3    705 East Coronado Road
4    Phoenix, Arizona 85006
     Telephone: (602) 231-0595
5    Facsimile: (602) 231-0841
     Local Counsel
6
7    SPIELBERGER LAW GROUP
      GARY MARTOCCIO, FL SBN 099040
8           gary.martoccio@spielbergerlawgroup.com
      4890 W. Kennedy Blvd., Suite 950
9     Tampa, FL 33609
10    Telephone: (800) 965-1570
      Facsimile: (866) 580-7499
11    Application pro hac vice to be filed
12
13                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ARIZONA
14                                    PHOENIX DIVISION
15
16          JAMES DRURY,

17                 Plaintiff,                        Case No.:
18          v.                                       PLAINTIFF’S COMPLAINT
19          KAHALA MANAGEMENT, LLC.,
                                                     [JURY DEMAND]
20                 Defendant.

21
22
23          COMES NOW Plaintiff, JAMES DRURY (“Plaintiff” or “Drury”), by and

24   through the undersigned counsel, and files his Complaint and Demand for Jury Trial
25
     against Defendant, KAHALA MANAGEMENT, LLC. (“Defendant” or “Kahala”) and in
26
     support, he states the following:
27
28
       Case 2:21-cv-00809-MTL Document 1 Filed 05/06/21 Page 2 of 8




1                                  NATURE OF THE CLAIMS

2           1.     This is an action for monetary damages, pursuant to Title I of the
3
     Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.
4
     (“ADA”) to redress Defendant’s unlawful employment practices against Plaintiff,
5
6    including Defendant’s discrimination and retaliation against Plaintiff due to his disability
7
     leading to his unlawful termination.
8
                                  JURISDICTION AND VENUE
9
10          2.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§
11   1331 and 1343, as this action involves federal questions regarding deprivation of
12
     Plaintiff’s rights under the ADA.
13
14          3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

15   substantial part of the events or omissions giving rise to this action, including the
16
     unlawful employment practices alleged herein occurred in this district and Defendant is
17
     headquartered in Arizona.
18
19
                                            THE PARTIES
20
21          4.     Plaintiff, Drury, is a citizen of the United States, and is and was at all times
22
     material, a resident of the state of Georgia, residing in Barrow County.
23
            5.     Defendant, Kahala, is a domestic limited liability corporation with its
24
25   principal place of business in Scottsdale, Arizona.
26
27
28



                                                   2
       Case 2:21-cv-00809-MTL Document 1 Filed 05/06/21 Page 3 of 8




1           6.      Plaintiff worked remotely for Defendant, from his home in Georgia,

2    however Defendant does business in this judicial district, and Plaintiff reporting to
3
     Defendant’s 9311 East Vía de Ventura, Scottsdale, Arizona, 85258 location.
4
            7.      Defendant is an employer as defined by the laws under which this action is
5
6    brought and employs the requisite number of employees.
7
                                PROCEDURAL REQUIREMENTS
8
            8.      Plaintiff has complied with all statutory prerequisites to filing this action.
9
10          9.      On June 29, 2020, Plaintiff filed a claim with the Equal Employment
11   Opportunity Commission (“EEOC”) against Defendant, satisfying the requirements of 42
12
     U.S.C. § 2000e5(b) and (e), based on disability discrimination and retaliation.
13
14          10.     Plaintiff’s discrimination charge was filed within three hundred (300) days

15   after the alleged unlawful employment practices occurred.
16
            11.     On February 8, 2021, the EEOC issued to Plaintiff Dismissal and Notice of
17
     Rights.
18
19          12.     This complaint was filed within ninety (90) days of issuance of the EEOC’s
20
     Dismissal and Notice of Rights.
21
                                    FACTUAL ALLEGATIONS
22
23          13.     Plaintiff was employed by Defendant for approximately sixteen (16) years.
24          14.     Plaintiff worked for Defendant in a full-time capacity as a Regional
25
     Director of Operations and primarily worked with Defendant’s Cold Stone Creamery
26
27   restaurants.

28



                                                    3
       Case 2:21-cv-00809-MTL Document 1 Filed 05/06/21 Page 4 of 8




1           15.    Plaintiff’s job duties included but were not limited to assisting franchises in

2    his territory, communicating new programs to franchisees and ensuring proper rollout and
3
     execution of those programs, Ensuring brand compliance and other similar tasks.
4
            16.    Plaintiff is a disabled male.
5
6           17.    Plaintiff suffers from Diabetes and Heart Disease.
7
            18.    At all times relevant to this action, Plaintiff was a qualified individual with
8
     a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record
9
10   of being disabled, and/or is perceived as being disabled by Defendant.
11          19.    At all times material, Plaintiff was able to perform the essential functions of
12
     his job with or without accommodations.
13
14          20.    Further, during his lengthy tenure with Defendant, Plaintiff ranked as one

15   of the top performers in his position and consistently received outstanding reviews.
16
            21.    Plaintiff’s disabilities impacted his major life activities, including sleeping
17
     and breathing.
18
19          22.    On March 10, 2020, Plaintiff emailed Luna Horwitz, Director of Human
20
     Resources, and expressed his concerns about traveling for work.
21
            23.    Plaintiff specifically expressed that his heart disease and diabetes put him at
22
23   a high risk of contracting COVID-19 and inquired if it were possible to suspend the travel
24   requirements of his position due to his disabilities.
25
            24.    Following Plaintiff’s request, Defendant failed to further engage in the
26
27   interactive process.

28



                                                   4
        Case 2:21-cv-00809-MTL Document 1 Filed 05/06/21 Page 5 of 8




1              25.      Approximately two weeks later in retaliation for Plaintiff’s request for a

2    reasonable accommodation Defendant placed Plaintiff on a sixty (60) day administrative
3
     leave.
4
               26.      Plaintiff complained to Blake Borwick, Vice President of Operations, that
5
6    the administrative leave was retaliation for his email to Ms. Horwitz about his
7
     disabilities.
8
               27.      Mr. Borwick dismissed Plaintiff’s concerns and took no further remedial
9
10   action.
11             28.      Mere days later, Defendant terminated Plaintiff’s employment under the
12
     guise of a lay-off.
13
14             29.      However, out of all employees in Plaintiff’s position, only Plaintiff and one

15   other Regional Director were terminated at the time.
16
               30.      Defendant asserted during the EEOC process that it eventually terminated
17
     additional Regional Directors. However, Defendant contended that just eleven of its
18
19   approximately fifty Reginal Directors were eventually terminated due to the “lay-off.”
20
               31.      In addition, out of the sixteen Regional Director assigned to work with
21
     Cold Stone Creamery, only Plaintiff and another Regional Director were “laid-off.”
22
23             32.      Plaintiff has been damaged by Defendant’s unlawful conduct.
24             33.      Plaintiff has had to retain the services of undersigned counsel and has
25
     agreed to pay said counsel reasonable attorneys’ fees.
26
27                   Count I: Disability Based Discrimination in Violation of the ADA

28



                                                      5
        Case 2:21-cv-00809-MTL Document 1 Filed 05/06/21 Page 6 of 8




1           34.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

2    stated in Paragraphs 1-33 above.
3
            35.      At all times relevant to this action, Plaintiff was a qualified individual with
4
     a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record
5
6    of being disabled, and/or is perceived as being disabled by Defendant.
7
            36.      Plaintiff was able to perform the essential functions of his job at the time of
8
     his unlawful termination.
9
10          37.      Defendant is prohibited under the ADA from discriminating against
11   Plaintiff because of Plaintiff’s disabilities with regard to discharge, employee
12
     compensation, and other terms, conditions, and privileges of employment.
13
14          38.      Defendant violated the ADA by terminating and discriminating against

15   Plaintiff based on Plaintiff’s disabilities.
16
            39.      Plaintiff has been damaged by Defendant’s illegal conduct.
17
            40.      Defendant intentionally discriminated against Plaintiff based on Plaintiff’s
18
19   disabilities.
20
            41.      Defendant’s discriminatory conduct, in violation of the ADA, has caused
21
     Plaintiff to suffer a loss of pay, benefits, and prestige.
22
23          42.      Defendant’s actions have caused Plaintiff to suffer mental and emotional
24   distress, entitling him to compensatory damages.
25
            43.      Defendant has engaged in discriminatory practices with malice and reckless
26
27   indifference to Plaintiff’s protected rights, thereby entitling him to punitive damages.

28                          Count II: Retaliation in Violation of the ADA


                                                     6
          Case 2:21-cv-00809-MTL Document 1 Filed 05/06/21 Page 7 of 8




1
             44.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations
2
3    stated in Paragraphs 1-33 above.

4            45.    Defendant intentionally retaliated against Plaintiff for engaging in protected
5
     activity when he requested a brief medical leave due to his disabilities by unlawfully
6
     terminating his employment.
7
8            46.    Defendant’s conduct violates the ADA.
9            47.    Defendant’s discriminatory conduct, in violation of the ADA, has caused
10
     Plaintiff to suffer a loss of pay, benefits, and prestige.
11
12           48.    Defendant’s actions have caused Plaintiff to suffer mental and emotional

13   distress, entitling him to compensatory damages.
14
             49.    Defendant has engaged in discriminatory practices with malice and reckless
15
16   indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive

17   damages.
18
                                            JURY DEMAND
19
             Plaintiff hereby requests a trial by jury on all triable issues herein.
20
21
22
                                       PRAYER FOR RELIEF
23
     WHEREFORE, Plaintiff, requests this Honorable Court:
24
25   a)      Enter judgment requiring Defendant to pay back wages and back benefits found to
26
             be due and owing at the time of trial, front-pay, compensatory damages, including
27
28



                                                     7
          Case 2:21-cv-00809-MTL Document 1 Filed 05/06/21 Page 8 of 8




1            emotional distress damages, in an amount to be proved at trial, punitive damages,

2            liquidated damages, and prejudgment interest thereon;
3
     b)      Granting Plaintiff costs and an award of reasonable attorneys’ fees (including
4
             expert fees); and
5
6    c)      Award any other, and further relief as this Court deems just and proper.
7
8
9    Dated: May 5, 2021                  Respectfully Submitted:
10                                      CHERI L MCCRACKEN, ESQ.
11
                                        By: /s/ Cheri L McCracken
12                                          Cheri L McCracken, Esq.
13                                      Local Attorney for Plaintiff James Drury (pending
                                        Application for pro hac vice of Gary Martoccio)
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  8
